IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Francis G. Landmesser,                   :
                 Appellant               :
                                         :
             v.                          :
                                         :
Office of Luzerne County                 :   No. 310 C.D. 2019
District Attorney                        :   Submitted: June 7, 2019


OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                   FILED: August 14, 2019


             Francis G. Landmesser (Appellant) appeals, pro se, from the November
15, 2018 order of the Court of Common Pleas of Luzerne County (trial court) that
denied Appellant’s Petition for Review of the Decision of the Attorney for the
Commonwealth (Petition for Review), which sought review of the Luzerne County
District Attorney’s Office’s (District Attorney) denial of Appellant’s private
criminal complaints charging his neighbors and various local authorities with
criminal conduct. Upon review, we affirm.
             On May 29, 2018, Appellant filed nine private criminal complaints
seeking redress from perceived wrongs visited upon him by his neighbors and
various local government officials in relation to a zoning dispute involving his
property. See Luzerne County Private Criminal Complaints 129-18 through 137-18.
The District Attorney denied all the private criminal complaints, citing an office
policy of not becoming involved in zoning disputes as the reason for the denials. See
Letter from District Attorney to Appellant dated August 27, 2018.
                 On September 19, 2018, Appellant filed his Petition for Review1 with
the trial court. The trial court conducted a hearing on the Petition for Review on
November 7, 2018. On November 15, 2018, the trial court issued an Order and
Memorandum denying the Petition for Review (Trial Court Decision).                            On
December 3, 2018, Appellant timely filed his Notice of Appeal.2
                 On appeal, Appellant alleges the trial court abused its discretion by
denying his Petition for Review of the District Attorney’s denial of his private
criminal complaints. See generally Appellant’s Brief.3 We disagree.



       1
         Appellant submitted only one of the nine denied private criminal complaints for review
with his Petition for Review.
       2
          Appellant originally filed this appeal in the Superior Court of Pennsylvania, which
transferred the matter to this Court. See Superior Court Order dated January 22, 2019; see also 42
Pa.C.S. § 762(a)(4)(i) (granting the Commonwealth Court exclusive jurisdiction of appeals from
final orders of courts of common pleas from civil and criminal matters involving local government
matters and employees).
       3
           Appellant styled his questions presented on appeal as follows:

                 Question 1. Was the District Attorney[’s] Office[’s] decision to
                 disapprove of the complaints arbitrary and capricious?

                 Question 2. Did the District Attorney[’s] Office personnel comply
                 with agency’s [sic] mission statement?

                 Question 3. Was the Appellant afforded his rights established by our
                 [c]ountry’s and Commonwealth’s forefathers and [the] Nanticoke
                 City Charter?

                 Question 4. Did the [trial court] consider animus/bias displayed
                 against Appellant and [his] wife?

                 Question 5. Did the [trial court] consider crimes committed by all
                 perpetrators?

Appellant’s Brief at 3.

                                                  2
              Regarding private criminal complaints, Pennsylvania’s Rules of
Criminal Procedure state, in relevant part:

              (A) When the affiant [of a criminal complaint] is not a law
              enforcement officer, the complaint shall be submitted to
              an attorney for the Commonwealth, who shall approve or
              disapprove it without unreasonable delay.

              (B) If the attorney for the Commonwealth:

                 (1) approves the complaint, the attorney shall
                 indicate this decision on the complaint form and
                 transmit it to the issuing authority;

                 (2) disapproves the complaint, the attorney shall
                 state the reasons on the complaint form and return
                 it to the affiant. Thereafter, the affiant may
                 petition the court of common pleas for review of
                 the decision.

Pa.R.Crim.P. 506(A) & (B). Thus, the prosecution of a private criminal complaint
is initially subject to approval by the district attorney of the county in which the
complaint is sought to be brought. In re Wilson, 879 A.2d 199, 211-12 (Pa. Super.
2005). Further, as the Superior Court has explained:

              The district attorney is permitted to exercise sound
              discretion to refrain from proceeding in a criminal case
              whenever he, in good faith, thinks that the prosecution
              would not serve the best interests of the state. This
              decision not to prosecute may be implemented by the
              district attorney’s refusal to approve the private criminal
              complaint at the outset.

Id. at 212.



                                          3
            In reviewing a district attorney’s decision on a private criminal
complaint, the Superior Court has explained the following:

            It is well-settled that, if the Commonwealth disapproves a
            private criminal complaint, the complainant can petition
            the Court of Common Pleas for review, and the trial court
            must first correctly identify the nature of the reasons given
            by the district attorney for denying the complaint. “Where
            the district attorney’s denial [of a private criminal
            complaint] is based on a legal evaluation of the evidence,
            the trial court undertakes a de novo review of the matter.”

               [However,] [w]hen the district attorney disapproves
               a private criminal complaint on wholly policy
               considerations, or on a hybrid of legal and policy
               considerations, the trial court’s standard of review of
               the district attorney’s decision is abuse of discretion.
               This deferential standard recognizes the limitations
               on judicial power to interfere with the district
               attorney’s discretion in these kinds of decisions. . . .
               Thereafter, the appellate court will review the trial
               court’s decision for an abuse of discretion, in keeping
               with the settled principles of appellate review of
               discretionary matters. . . .

               ***

               The private criminal complainant has the burden to
               prove the district attorney abused his discretion, and
               that burden is a heavy one. In the Rule 506 petition
               for review, the private criminal complainant must
               demonstrate the district attorney’s decision
               amounted to bad faith, fraud or unconstitutionality.
               The complainant must do more than merely assert the
               district attorney’s decision is flawed in these regards.
               The complainant must show the facts of the case lead
               only to the conclusion that the district attorney’s
               decision was patently discriminatory, arbitrary or
               pretextual, and therefore, not in the public interest. In
                                          4
                   the absence of such evidence, the trial court cannot
                   presume to supervise the district attorney’s exercise
                   of prosecutorial discretion, and should leave the
                   district attorney’s decision undisturbed.

In re Private Criminal Complaints of Rafferty, 969 A.2d 578, 581-82 (Pa. Super.
2009) (citations and footnote omitted).
               In this case, the District Attorney disapproved Appellant’s private
criminal complaints based on the District Attorney’s policy not to become involved
in zoning disputes. Because this denial was based on a pure policy consideration,
the trial court’s review of the District Attorney’s decision was for an abuse of
discretion. See Rafferty, 969 A.2d at 581. Therefore, Appellant was required at the
hearing before the trial court to demonstrate that the District Attorney’s “decision
was patently discriminatory, arbitrary or pretextual, and therefore, not in the public
interest.” Id. at 582. However, as the trial court explained, “[Appellant] presented
no evidence whatsoever to establish that an abuse of discretion was committed by
the [] District Attorney in disapproving the nine private criminal complaints he
filed.” Trial Court Decision at 3 (pagination supplied).                     Further, Appellant’s
rambling appellate brief, to the extent it raises discernable arguments,4 fails to direct
this Court’s review to evidence of record that satisfies Appellant’s heavy burden to
prove the District Attorney’s alleged abuse of discretion amounted to bad faith, fraud

       4
          We acknowledge the District Attorney’s argument that Appellant’s brief is so rambling
and incoherent as to preclude meaningful review. See District Attorney’s Brief at 6-8. We further
acknowledge that a party’s failure to adequately develop a claim can waive the claim for review.
See Berner v. Montour Twp., 120 A.3d 433, 437 n.6 (Pa. Cmwlth. 2015) (ruling that a party’s
failure to sufficiently develop an issue in a brief constitutes waiver of the issue); see also Pa.R.A.P.
2119(a). We further acknowledge that, while we may be willing to liberally construe a pro se
litigant’s filings, pro se status neither confers special benefits on Appellant nor excuses
shortcomings in his brief. See Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005).
However, given the obvious nature of Appellant’s pro se challenge and our disposition thereon,
we decline to find waiver in this instance.
                                                   5
or unconstitutionality.   See generally Appellant’s Brief.       As a result, we are
constrained to conclude that Appellant has failed to demonstrate that the District
Attorney improperly disapproved of Appellant’s private criminal complaints or that
the trial court abused its discretion in affirming the District Attorney’s disapprovals.
             Accordingly, we affirm the Trial Court Decision.




                                           6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Francis G. Landmesser,              :
                 Appellant          :
                                    :
           v.                       :
                                    :
Office of Luzerne County            :   No. 310 C.D. 2019
District Attorney                   :



PER CURIAM

                                ORDER


           AND NOW, this 14th day of August, 2019, the November 15, 2018
order of the Court of Common Pleas of Luzerne County is AFFIRMED.
           Appellant Francis G. Landmesser’s Motion to Expedite is DISMISSED
as MOOT.